Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Specification filed on 05/24/2022 has been approved by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of vehicle panel mounting assembly in claim 1 including especially the construction of mounting system to permit movement of the panel simultaneously in two perpendicular directions with respect to the stationary part (selected from a group of movements consisting of: forwardly in a longitudinal direction of the vehicle and outwardly in a lateral direction of the vehicle; rearwardly in a longitudinal direction of the vehicle and outwardly in a lateral direction of the vehicle; and forwardly in a longitudinal direction of the vehicle and outwardly in a lateral direction of the vehicle and rearwardly in a longitudinal direction of the vehicle and outwardly in a lateral direction of the vehicle claimed in claim 2) is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of panel mounting system in claim 14 including especially the construction of panel mount including a plurality of fairing mount latches configured to be mounted on a panel; a stationary part mount including a plurality of stationary part mount latches configured to be mounted on a stationary part; linkage interconnecting the panel mount and the stationary part mount, the linkage including first and second pairs of bars defining first and second pivot axes and at least one swing arm interconnecting the bars of the first and second pairs of bars; an actuator configured to selectively latch two of the panel mount latches about the second pair of bars to form a first pair of movable pivots and selectively latch two of the stationary part mount latches about the first pair of bars to form a first pair of fixed pivots, and configured to selectively unlatch the remaining mount latches, wherein the panel is permitted to swing away from the stationary part about the fixed pivots is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of a vehicle in claim 17 including especially the construction of actuator having a fairing latched position and first and second fairing unlatched positions is not taught nor is fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612